Walker, J.
This is an appeal from the judgment of the judge of the 32d District, sitting at Chambers in Williamson county.
The appellant was charged upon the affidavit of one Kilgore, of the theft of a gelding, alleged to have been stolen in Denton county. This affidavit was made before A. W. Morrow, a justice of the peace in Williamson county. A warrant was issued, directed to the sheriff or any constable of the county of Williamson, commanding the arrest of the appellant, and ordering that he be taken before some justice of the peace of Denton county, to answer the charge as made in the affidavit.
One of the attorneys who has briefed the case has fallen into a great blunder, in asserting that the justice of the peace, who issued the warrant, made it returnable to himself. The writ *347contradicts this assertion. The sheriff arrested the appellant, and this was a proceeding by habeas corpus, before any examination had yet been had before a committing magistrate.
The object of the writ undoubtedly was to prevent the sheriff from taking his prisoner to Denton county.
The court, on examining the facts in the case, upon the return of the sheriff, refused to accept a recognizance, and directed the sheriff to execute the writ under which he had made the arrest. This ruling was certainly correct; no preliminary examination had taken place. The offense, if committed at all, was committed in Denton county, and it was in that county that the prisoner was bound to answer the charge. After the examination, had the committing magistrate refused to admit the prisoner to bail, then a proceeding in habeas corpus might have been resorted to; but this was simply an abuse of the writ, intended rather to impede and defeat the due execution of the law, than to relieve a party illegally deprived of his liberty.
The judgment of the District Court is affirmed.
Affirmed.